Citation Nr: 0310149	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  98-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for multiple joint 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1946 to May 1948.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, The Philippines.

The case was remanded by the Board in November 1999 for the 
purpose of assessment by two named physicians of their 
clinical records and the rendering of an opinion as to a 
possible nexus between current problems and the veteran's 
service.  

At a personal hearing held before a Hearing Officer at the 
Los Angeles, California VARO in January 1999, the veteran had 
stated that the named physicians had told him that his 
arthritis was the result of service.  


REMAND

Subsequent to the Board's 1999 remand, one of the private 
physicians named by the veteran at his personal hearing 
provided extensive recent documentation of her care of the 
veteran for multiple joint arthritis.  She included therein a 
repeated history of degenerative joint disease all the way 
back to World War II.  However, it remains unclear whether 
the physician was guided in that opinion by clinical records 
other than what are in the claims folder, by the veteran's 
history alone, or some other factors.  And without an 
understanding of the rationale and underlying medical basis 
for such an opinion, the Board is not required to accept it 
at face value for the purpose of service connection.

Accordingly, the case must be remanded for the following 
action:

1.  The RO should inform the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should also clarify with 
the veteran what records he is 
responsible for obtaining and what will 
be obtained by the VA pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact private 
physician and rheumatologic consultant 
Nancy F. Godfrey, M.D., 6226 E. Spring 
St., Suite 275, Long Beach, CA 90815, for 
clarification as to the etiology and 
duration of the veteran's current 
multiple joint arthritis.  The physician 
should be asked to clarify the basis for 
her opinion and citations to the evidence 
of record as to specifically pinpoint 
when the veteran first developed 
arthritis and on what basis she makes 
that determination.  

3.  The case should then be reviewed by 
the RO, and if in order, a Supplemental 
Statement of the Case should be issued to 
include all evidence of record and 
pertinent laws and regulations including 
VCAA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


